Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This office action is in response to the amendment and remarks filed on 01/30/2020.  In making the below rejections, the examiner has considered and addressed each of the applicants arguments. Claims 1-23 are currently pending and being examined.
This action is made non-final due to the new art being used.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The specification is not enabling for the limitations of “first half cycle command count” and “second half cycle command count”.
Wands Analysis
The application does not reasonably provide enablement for the “first half cycle command count” and “second half cycle command count”.
The amount of direction provided by the inventor is insufficient to calculate both the “first half cycle command count” and “second half cycle command count”.
The working example given is not clear and descriptive enough to enable a person of ordinary skill in the art to calculate both the “first half cycle command count” and “second half cycle command count”.
The quantity of experimentation needed to make or use the invention based on the content of the disclosure is substantial.  The lack of clarity means that an unrealistically large amount of experimentation is required to make the invention. 
The other Wands factors are of minimal importance in comparison to the above factors.
The inventor fails to give direction to what precisely the “first half cycle command count” and “second half cycle command count” can be.  Without more enablement from the applicant, the invention cannot be reproduced.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The specification fails to contain language in full, clear, and exact terms as to enable any person skilled in to make and use the same.  To be clear the specification fails to explain precisely what “first half cycle command count” and “second half cycle command count”.  The applicant’s specification in para 0066 specifically says, “the ‘first half cycle command count’ may equal half of the complete cycle count minus the first timer count value. The ‘second half cycle command count’ may equal”.  The “may” is also broad and non-limiting and therefore both the “first half cycle command count” and “second half cycle 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 11-14, and 23 rejected under 35 U.S.C. 102(a) as being anticipated by Olthof (USPAP 2008/0031726).
In reference to independent claim 1, Olthof teaches a fan (para 0035 discloses that fig 4 is a fan, although fig 3 is relied upon for features not seen in fig 4), comprising: 
(a) a hub (51, fig 3), wherein the hub (51, para 0035 specifically discloses “FIG. 4 shows part of a third embodiment of an axial fan according to the invention.  In this embodiment a hollow blade 60 is arranged to a hub (not shown), by a flat strip 61.”) is rotatable about an axis (para 0035 discloses fig 4 is an axial fan which is known to rotate around the disclosed hub), 
wherein the hub (51) comprises a plurality of mounting tabs (61, fig 4, although fig 4 only discloses 1 tab it is understood a fan must have a plurality of blades to make a fan) extending outwardly relative to the axis (61 extends out from the axis of 51, fig 3), 
wherein each mounting tab (61) of the plurality of mounting tabs has a leading edge (right side of 61, fig 3) and a trailing edge (left side of 61, fig 4); 
(b) a plurality of fan blades (60, fig 4), wherein each fan blade (60) of the plurality of fan blades (60s) has a hollow interior (hollow space formed by the inner walls 64 and 65, fig 4), wherein the hollow interior (hollow space formed by the inner walls 64 and 65, fig 4) of each fan blade (60) is defined by at least one interior surface (interior surface 64 and 65, fig 4), wherein each mounting tab (61) of the hub (51) is inserted in the hollow interior (hollow space formed by the inner walls 64 and 65, fig 4) of a corresponding fan blade (60) of the plurality of fan blades (60); and 
(c) a plurality of removable inserts (62, fig 4), wherein each insert (60) of the plurality of inserts is positioned in the hollow interior (hollow space formed by the inner walls 64 and 65, fig 4) of each fan blade (60) between each mounting tab (61) of the plurality of mounting tabs and the interior surface (64 and 65) of the corresponding fan blade (60) to vary an angle of attack about an axis defined by each fan blade of the plurality of fan blades (para 0036 specifically discloses “In the strip 61 two slot openings 66 are arranged through which bolts 67 extend and with which the blade is attached to the strip 61. Together with washers 68 and nuts 69 the hollow blade 60 can be attached to the strip 61 in a desired pitch angle.”) and wherein each insert (62) of the plurality of inserts extends along a length of each mounting tab (61) of the plurality of mounting tabs (fig 4 shows the inserts 62 extend along a length of the mounting tab 61).

In reference to independent claim 14,
(a) a hub (51, fig 3), wherein the hub (51, para 0035 specifically discloses “FIG. 4 shows part of a third embodiment of an axial fan according to the invention.  In this embodiment a hollow blade 60 is arranged to a hub (not shown), by a flat strip 61.”) is rotatable about an axis (para 0035 discloses fig 4 is an axial fan which is known to rotate around the disclosed hub), wherein the hub (51) comprises a plurality of mounting tabs (61, fig 4, although fig 4 only discloses 1 tab it is understood a fan must have a plurality of blades to make a fan) extending outwardly relative to the axis (the tabs 61 extend out from the hub 51, like the tabs 53 extend out of  51 in fig 3), wherein each mounting tab (61) of the plurality of mounting tabs (61) has a leading edge (right side of 61, fig 4) and a trailing edge (left side of 61, fig 4); 
(b) a plurality of fan blades (60), wherein each fan blade (60) of the plurality of fan blades (60) has a hollow interior (60 is shown as being hollow in fig 4), wherein the hollow interior (denoted by surface 64 and 65, fig 4) of each fan blade (60) is defined by at least one interior surface (64 and 65), wherein the hollow interior (denoted by surface 64 and 65, fig 4) of each fan blade (60) is configured to insertingly receive a corresponding mounting tab (61) of the plurality of mounting tabs (surfaces 64 and 65 receive the tab 61, fig 4); and 
(c) a plurality of removable inserts (62 and 63, para 0035 specifically discloses “On either side of the flat strip 61 a semi cylindrical filler part 62, 63 is arranged.  This flat strip 61 with the two semi cylindrical filler parts 62, 63 is inserted into the hollow blade 60 such that the filler part 62 is in contact with the inner wall 64 and the filler part 63 is in contact with the concave inner wall 65.”), wherein the plurality of inserts (62 and 63) are configured to be positioned in the hollow interior (denoted by surface 64 and 65, 
wherein the inserts comprise: 
(i) a first set of inserts (62), wherein the inserts (62) of the first set of inserts (62) are configured to provide the fan blades (60) with a first angle of attack (para 0036 specifically discloses “In the strip 61 two slot openings 66 are arranged through which bolts 67 extend and with which the blade is attached to the strip 61. Together with washers 68 and nuts 69 the hollow blade 60 can be attached to the strip 61 in a desired pitch angle.”) when the inserts of the first set (62) and the mounting tabs (61) are inserted in the hollow interiors (denoted by surface 64 and 65, fig 4) of the fan blades (fan blade 60; 62 and 63 are positioned within the interior denoted by surface 64 and 65 of blade 60, fig 4), and 
(ii) a second set of inserts (63), wherein the inserts (63) of the second set of inserts (63) are configured to provide the fan blades (60) with a second angle of attack (para 0036 specifically discloses “In the strip 61 two slot openings 66 are arranged through which bolts 67 extend and with which the blade is attached to the strip 61. Together with washers 68 and nuts 69 the hollow blade 60 can be attached to the strip 61 in a desired pitch angle”) when the inserts of the second set (63) and the mounting tabs (61) are inserted in the hollow interiors (denoted by surface 64 and 65, fig 4) of the fan blades (fan blades 60; 62 and 63 are positioned within the interior denoted by surface 64 and 65 of blade 60, fig 4).
Applicant’s claim language can be met by two sets of inserts both being inside the hollow blade interior at the same time, the cited para 0036 specifies that both sets of inserts are inside the blade and with both inserts mounted the angle of the blade can be changed.

In reference to dependent claim 2, Olthof teaches a fan of claim 1, wherein each mounting tab (61, fig 4) of the plurality of mounting tabs (61) has a substantially flat top surface (fig 4 clearly shows the top of 61 to be “flat”).
In reference to dependent claim 3, Olthof teaches the fan of claim 2, wherein each insert (62) is in contact with the substantially flat top surface (top of 61) of each corresponding mounting tab (bottom of 62 is in contact with the top of 61, fig 3).
In reference to dependent claim 11, Olthof teaches the fan of claim 1, wherein each insert (62) further comprises an upper boss (upper portion of 62 that comes in contact with 64, fig 4), wherein the upper boss (upper portion of 62 that comes in contact with 64, fig 4) of each insert (62) is in contact with the interior surface (64, fig 4) of each corresponding fan blade (60).
In reference to dependent claim 12, Olthof teaches the fan of claim 1, wherein the mounting tabs (61) all lie along a common horizontal plane (61 like its equivalent 53 in fig 3 attaches to 51 resulting in them lying on the same plane).
In reference to dependent claim 13, Olthof teaches the fan of claim 12, wherein each fan blade (60, fig 4) defines a corresponding chord line (the straight line joining the leading edge of a fan blade with its trailing edge), wherein each insert (62) is configured to position and maintain the chord line of each corresponding fan blade (60) at an 
In reference to dependent claim 23, Olthof teaches the fan of claim 1, wherein each insert (62) has a cross-sectional profile that is substantially uniform along a length of the insert (profile of 62 is uniform along its entire length, fig 4).


Claim 16 and 18 are rejected under 35 U.S.C. 102(a) as being anticipated by Kazanov (USPAP 2005/0104543).
In reference to independent claim 16, Kazanov teaches a fan control system (para 0003 specifically discloses “The load dimming device can be used to control Compact Fluorescent Lamps, as well as other types of light fixtures, or a motor for a fan or other device.”), comprising: 
(a) a fan motor (para 0003 specifies the invention is for a motor of a fan); 
(b) a dimmer switch (para 0050 teaches “dimmer potentiometer R7 is coupled to a rotatable dial that is disposed on a wall of a building, whereby, when a user rotates the dial, the resistance of potentiometer R7 changes accordingly”), wherein the dimmer switch (para 0039 specifically discloses “The switch and potentiometer unit 310 includes a "push" On/Off switch SW 1 and a potentiometer POT.”) is operable to provide substantially infinite adjustability of power within a range of power levels (para 0050 
(c) a control module (UCD para 0039, fig 3 and 4), wherein the control module (UCD) is in communication with the fan motor (para 0003 specifies a fan motor) such that the control module (UCD) is operable to provide driving power to the fan motor (para 0043 specifically discloses “The UCD according to the first embodiment provides AC line synchronization and timing firmware algorithms used to provide stable dimming control of an inductive and/or resistive and/or capacitive load”), 
wherein the control module (UCD) is further in communication with the dimmer switch (310, fig 3) such that the dimmer switch (310) and the control module (UCD) are together operable to provide the substantially infinite adjustability of driving power to the fan motor (para 0003 specifies a fan motor) within the range of power levels(para 0043 specifically discloses “The UCD according to the first embodiment provides AC line synchronization and timing firmware algorithms used to provide stable dimming control of an inductive and/or resistive and/or capacitive load”, a dial provides “infinite adjustability” as it lacks a finite number of settings), 
wherein the control module (UCD para 0039) is configured to generate a scaled linear fan motor command signal (para 0060 teaches a resistor R8 to provide a scaled signal that controls the “dim level” to the fan motor) based at least in part on a first half cycle command count (para 0088 specifically mentions using the “first half of the line 
Kazanov para 0085-0090 also teaches a system that is continually using previous half-cycle “on” times to update current phase time calculations meaning that the scaled linear fan signal speed is based, in part, on the half-cycle, meeting the claim language.
To be clear the specification fails to explain precisely what “first half cycle command count” and “second half cycle command count”.  The applicant’s specification in para 0066 specifically says, “the ‘first half cycle command count’ may equal half of the complete cycle count minus the first timer count value. The ‘second half cycle command count’ may equal”.  The “may” is also broad and non-limiting and therefore both the “first half cycle command count” and “second half cycle command count” can be interpreted to be anything that affects the motor command signal. See the 112 rejection above.) 
In reference to dependent claim 18, Kazanov teaches the fan control system of claim 16, wherein the control module (UCD) comprises a load resistor (R1 is directly connected to the “LOAD BLACK” line in fig 4, by necessity some “load” current must pass thru it), wherein the control module (UCD) is configured to allow current to flow through the load resistor (R1, fig 4) for only a certain period of time (fig 5 clearly shows that load current 520 is only “on” during a portion of the line voltage 510) during each .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-10 and 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Olthof (USPAP 2008/0031726) in view of Allen (USPN 2,620,039).


    PNG
    media_image1.png
    387
    555
    media_image1.png
    Greyscale


In reference to dependent claim 4, Olthof teaches the fan of claim 1, however 
Olthof does not teach
each insert is in contact with the leading edge of each corresponding mounting tab.
Allen, a similar fan, does teach
each insert (11 specifically the boss 15, fig 1-3) is in contact with the leading edge (bottom side of 8, fig 3) of each corresponding mounting tab (8; when the insert 11 is placed in the solid line configuration in fig 3, 15 is in contact with the leading edge of 8).  Allen discloses the insert 11 that is reversible so the angle of the blade can be changed to make the fan either a “pusher” fan or a “puller” fan.  Since the boss 15 is in contact with the leading edge sometimes and the trailing edge others, the claim language is met.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the fan of Olthof with the boss of Allen “to resist torsional strain between the fan blades and the arms, and to prevent relative movement there between” col 1, lines 22-24; Allen. To be clear the modification is done by adding the boss 15 of Allen to the insert 62 of Olthof in the corresponding location so it is in contact with the leading edge.

In reference to dependent claim 5, Olthof in view of Allen teaches the fan of claim 4, Olthof further discloses a fan wherein each mounting tab (61, fig 4) further has a top surface (top of 61, fig 4), wherein each insert (62, fig 4) is also in contact with the top surface (top of 61 seen in fig 4) of each corresponding mounting tab (61).
In reference to dependent claim 6,
Olthof is silent to
a downwardly extending boss, wherein the downwardly extending boss of each insert is in contact with the leading edge of each corresponding mounting tab.
Allen, a similar fan, does teach
a downwardly extending boss (15, fig 1-3), wherein the downwardly extending boss (15) of each insert is in contact with the leading edge of each corresponding mounting tab (8; when the insert 11 is placed in the solid line configuration in fig 3, 15 is in contact with the leading edge of 8). Allen discloses the insert 11 that is reversible so the angle of the blade can be changed to make the fan either a “pusher” fan or a “puller” fan.  Since the boss 15 is in contact with the leading edge sometimes and the trailing edge others, the claim language is met.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the fan of Olthof with the boss of Allen “to resist torsional strain between the fan blades and the arms, and to prevent relative movement there between” col 1, lines 22-24; Allen. To be clear the modification is done by adding the boss 15 of Allen to the insert 62 of Olthof in the corresponding location so it is in contact with the leading edge.

In reference to dependent claim 7, Olthof teaches the fan of claim 1, however
Olthof does not teach
each insert is in contact with the trailing edge of each corresponding mounting tab.
Allen, a similar fan, does teach
each insert (11 specifically the boss 15, fig 1-3) is in contact with the trailing edge (the top side of 8 in fig 3) of each corresponding mounting tab (8; when the insert 11 is placed in the dashed line configuration in fig 3, 15 is in contact with the trailing edge rather than the leading edge of 8).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the fan of Olthof with the boss of Allen “to resist torsional strain between the fan blades and the arms, and to prevent relative movement there between” col 1, lines 22-24; Allen.  Allen discloses the insert 11 that is reversible so the angle of the blade can be changed to make the fan either a “pusher” fan or a “puller” fan.  Since the boss 15 is in contact with the leading edge sometimes and the trailing edge others the claim language is met.
To be clear the modification is done by adding the boss 15 of Allen to the insert 62 of Olthof in the corresponding location so it is in contact with the trailing edge.
In reference to dependent claim 8, Olthof in view of Allen teaches the fan of claim 7, Olthof further discloses a fan wherein each mounting tab (61) further has a top surface (top of 61), wherein each insert (62) is also in contact with the top surface (top of 61) of each corresponding mounting tab (the bottom of 62 is in contact with the top of 61, fig 4).
In reference to dependent claim 9,
Olthof is silent to
a downwardly extending boss, wherein the downwardly extending boss of each insert is in contact with the trailing edge of each corresponding mounting tab.
Allen, a similar fan, does teach
a downwardly extending boss (15, fig 1-3), wherein the downwardly extending boss (15) of each insert is in contact with the trailing edge (top side of 8 in fig 3) of each corresponding mounting tab (8; when the insert 11 is placed in the dashed line configuration in fig 3, 15 is in contact with the trailing edge of 8).  Allen discloses the insert 11 that is reversible so the angle of the blade can be changed to make the fan either a “pusher” fan or a “puller” fan.  Since the boss 15 is in contact with the leading edge sometimes and the trailing edge others the claim language is met.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the fan of Olthof with the boss of Allen “to resist torsional strain between the fan blades and the arms, and to prevent relative movement there between” col 1, lines 22-24; Allen. To be clear the modification is done by adding the boss 15 of Allen to the insert 62 of Olthof in the corresponding location so it is in contact with the trailing edge.
In reference to dependent claim 10, Olthof in view of Allen teaches the fan of claim 8, however 
Olthof is silent to
each insert further comprises a second downwardly extending boss, wherein the second downwardly extending boss of each insert is in contact with the leading edge of each corresponding mounting tab.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to add a further second downwardly extending boss to the leading edge of the insert of Olthof in view of Allen, since it has been held that mere duplication of essential working parts of a device involve only routine skill in the art. In re Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Furthermore, Allen clearly shows in fig 3 that a downwardly extending boss can be on both the trailing edge and leading edge.  Therefore, examiner takes the position that having a boss on both sides is shown in the record.
In reference to dependent claim 22, Olthof teaches the fan of claim 1, 
however 
Olthof does not teach 
each insert has a length that is approximately equal to a length of each mounting tab.
Allen, a similar fan, does teach
each insert (11, fig 1-3) has a length that is approximately equal to a length of each mounting tab (tab 8, the length of 11 is approximately equal to 8, fig 1).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the fan of Olthof with the insert length of Allen “to resist torsional strain between the fan blades and the arms, and to prevent relative movement there between” col 1, lines 22-24; Allen.  By making the insert as long as possible the strain in the tabs is lessened.

Claim 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over Olthof (USPAP 2008/0031726) in view of Aynsley (USPN 7,252,478).
In reference to dependent claim 15, Olthof teaches the fan kit of claim 14, Olthof further discloses changing the pitch angle; para 0036 specifically discloses “In the strip 61 two slot openings 66 are arranged through which bolts 67 extend and with which the blade is attached to the strip 61. Together with washers 68 and nuts 69 the hollow blade 60 can be attached to the strip 61 in a desired pitch angle.”; 
however Olthof is silent to wherein the first angle of attack is a first angle selected from the group consisting of approximately 5°, approximately 10°, and approximately 15°; wherein the second angle of attack is a second angle selected from the group consisting of approximately 5°, approximately 10°, and approximately 15°.
However, Aynsley, a similar fan, teaches wherein the first angle of attack is a first angle selected from the group consisting of approximately 5°(cited para below meets this limitation), approximately 10° (cited para below meets this limitation), and approximately 15°; wherein the second angle of attack is a second angle selected from the group consisting of approximately 5° “(cited para below meets this limitation), approximately 10° “(cited para below meets this limitation), and approximately 15° 
(col 3, 49-55 specifically discloses In one embodiment, fan blade (30) provides non-stall aerodynamics for angles or attack between approximately -1 .degree., to 7.degree., under conditions where the Reynolds Number Is approximately 112,000; and angles of attack between approximately -2,degree, to 10.degree., where the Reynolds number is approximately 250,000. Of course, these values are merely exemplary.”).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the fan of Olthof with angle of Aynsley to “improve air distribution, thereby reducing heating and cooling costs associated with other devices” col 1, lines 54-56.  By adjusting, the angles as cited in Aynsley the distribution of air can be better-controlled, heating, and cooling savings can be realized.

Claim 21 is rejected under 35 U.S.C. 103(a) as being unpatentable over Olthof (USPAP 2008/0031726) in view of Kazanov (USPAP 2005/0104543).
In reference to dependent claim 21, Olthof teaches the fan of claim 1, further including: (a) a fan (fig 4 shows a fan blade, para 0001 discloses the invention as a whole relates to axial fans); a fan motor (in order to function Olthof must have something that can be considered a motor to rotate the fan blades and move air) however 
Olthof does not teach 
(b) a dimmer switch, wherein the dimmer switch is operable to provide substantially infinite adjustability of power within a range of power levels; (c) a control module, wherein the control module is in communication with the fan motor such that the control module is operable to provide driving power to the fan motor, wherein the control module is further in communication with the dimmer switch such that the dimmer switch and the control module are together operable to provide the substantially infinite adjustability of driving power to the fan motor within the range of power levels, wherein the control module is configured to generate a scaled linear fan motor command signal 
Kazanov, a similar fan, teaches
(a) a fan motor (para 0003 specifies the invention is for a motor of a fan),
(b) a dimmer switch (para 0050 teaches “dimmer potentiometer R7 is coupled to a rotatable dial that is disposed on a wall of a building, whereby, when a user rotates the dial, the resistance of potentiometer R7 changes accordingly”), wherein the dimmer switch (R7) is operable to provide substantially infinite adjustability of power within a range of power levels (para 0050 specifically discloses “In a preferred implementation, the UCD dimmer potentiometer R7 is coupled to a rotatable dial that is disposed on a wall of a building, whereby, when a user rotates the dial, the resistance of potentiometer R7 changes accordingly”, a dial provides “infinite adjustability” as it lacks a finite number of settings); 
(c) a control module (UCD para 0039), wherein the control module (UCD) is in communication with the fan motor (para 0003) such that the control module (UCD) is operable to provide driving power to the fan motor (para 0003 specifies a fan motor), wherein the control module (UCD) is further in communication with the dimmer switch (R7) such that the dimmer switch (R7) and the control module (UCD) are together operable to provide the substantially infinite adjustability of driving power to the fan motor (para 0003) within the range of power levels (para 0050 specifically discloses “In a preferred implementation, the UCD dimmer potentiometer R7 is coupled to a rotatable dial that is disposed on a wall of a building, whereby, when a user rotates the dial, the resistance of potentiometer R7 changes accordingly”, a dial provides “infinite 
Kazanov para 0085-0090 also teaches a system that is continually using previous half-cycle “on” times to update current phase time calculations meaning that the scaled linear fan signal speed is based, in part, on the half-cycle, meeting the claim language.
To be clear the specification fails to explain precisely what “first half cycle command count” and “second half cycle command count”.  The applicant’s specification in para 0066 specifically says, “the ‘first half cycle command count’ may equal half of the complete cycle count minus the first timer count value. The ‘second half cycle command count’ may equal”.  The “may” is also broad and non-limiting and therefore both the “first half cycle command count” and “second half cycle command count” can be interpreted to be anything that affects the motor command signal. See the 112 rejection above.) 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the fan of Olthof with the fan driving system of Kazanov “to achieve a 50% or more energy savings”, para 0249; Kazanov.  To be clear the use .

Claim 17 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kazanov (USPAP 2005/01040543) in view of DeJonge (USPAP 2006/0273751).
In reference to dependent claim 17, Kazanov teaches the fan control system of claim 16, however 
Kazanov is silent to 
the fan motor being a brushless motor.
DeJonge, a similar fan, teaches 
the fan motor being a brushless motor (para 0038 specifically states “fan motor 42 may be a brushless or brushed motor”).
It would have been obvious to one having ordinary skill in the art (at the time the invention was made) before the effective filing date of the claimed invention to include the brushless motor as taught by DeJonge into the device of Kazanov because it has been held that a simple substitution of one known element, the motor, for another, the brushless motor, to obtain predictable results, in this case turning the fan, was an obvious extension of prior art teachings, KSR, 550 U.S. at 419, 82 USPQ2d at 1396, MPEP 2141 III B. 

Claims 19 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kazanov (USPAP 2005/01040543) in view of Steiner (USPAP 2007/0110192).
In reference to dependent claim 19, Kazanov teaches the fan control system of claim 16, wherein the control module (UCD) comprises a processor (350, fig 3) and conversion circuitry (all the circuitry between the line input switch, 310, on the left and the microprocessor 350, fig 3 and 4) positioned between the dimmer switch (310, fig 3) and the processor (processor 350; the switch physically located directly to the right of the line input has circuitry positioned between it and the microprocessor 350), 
wherein the processor (350) is configured to calculate the first half cycle command count (para 0088 specifically mentions using the “first half of the line cycle” along with a timer value to control the signal that is supplied to the motor) and the second half cycle command count (Applicant’s specification indicates that the “half-cycle” is either the low-to-high or high-to-low of the incoming AC wave, applicant’s system then times how long either of the half cycles are “on” and uses that time to help calculate the speed of the fan.  
Kazanov para 0085-0090 also teaches a system that is continually using previous half-cycle “on” times to update current phase time calculations meaning that the scaled linear fan signal speed is based, in part, on the half-cycle, meeting the claim language.
To be clear the specification fails to explain precisely what “first half cycle command count” and “second half cycle command count”.  The applicant’s specification in para 0066 specifically says, “the ‘first half cycle command count’ may equal half of the complete cycle count minus the first timer count value. The ‘second half cycle command count’ may equal”.  The “may” is also broad and non-limiting and therefore both the “first half 
however
Kazanov does not explicitly teach
wherein the conversion circuitry is configured to convert a signal from the dimmer switch into a filtered square wave signal and transmit the filtered square wave signal to the processor.
Steiner, a similar fan control system, teaches
wherein the conversion circuitry (158, fig 5B) is configured to convert a signal (signal 191, fig 6A) from the dimmer switch (wall station 104) into a filtered square wave signal (193, fig 6A) and transmit the filtered square wave signal (193, fig 6A) to the processor (processor in the controller 154, fig 5B), wherein the processor is configured to calculate the first half cycle command count and the second half cycle command count (Applicant’s specification indicates that the “half-cycle” is either the low-to-high or high-to-low of the incoming AC wave, applicant’s system then times how long either of the half cycles are “on” and uses that time to help calculate the speed of the fan.  
Steiner para 0068 teaches continually updating the fan control system after each half cycle count and therefore meets the claim language since the applicant's signal is “based at least in part on a first half cycle command count and a second half cycle command count" examiner takes the position that the claim language is met.
To be clear the specification fails to explain precisely what “first half cycle command count” and “second half cycle command count”.  The applicant’s specification in para 0066 specifically says, “the ‘first half cycle command count’ may equal half of the may equal”.  The “may” is also broad and non-limiting and therefore both the “first half cycle command count” and “second half cycle command count” can be interpreted to be anything that affects the motor command signal. See the 112 rejection above.) 
based at least in part on the filtered square wave signal (para 0063 teaches a square wave signal filtering process from the transmitted signal 190 to a desired received message 194).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the fan system of Kazanov with the signal handling circuitry of Steiner “for removing noise from a message signal transmitted by a remote control and received by a load control device” para 0004, Steiner.

In reference to dependent claim 20, Kazanov in view of Steiner teaches the fan control system of claim 19, Kazanov further discloses a system wherein the conversion circuitry (all the circuitry between the line input switch, 310, on the left and the microprocessor 350, fig 3 and 4) comprises a rectifier (para 0047 teaches  the presence of a rectifier) and an optical isolator (para 0051 specifically discloses “In the preferred construction, an opto-isolated triac U1 is used to trigger the SCR on while isolating the microprocessor U2 from possible damaging transients”).

Response to Arguments
Applicant's arguments filed on 01/30/2020 have been considered but, unless otherwise addressed below, are moot in view of the new ground(s) of rejection.  

Conclusion
Examiner has cited particular columns and line and/or paragraph numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES W. NICHOLS whose telephone number is (571)272-6492.  The examiner can normally be reached on Monday-Friday, off Friday, 7:30-5 EDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 571-272-4532.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C. W. N./
Examiner, Art Unit 3746


/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746